DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 5-7 are currently pending in the application.
Acknowledgment is made of cancellation of claims 8.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
I.	“the air electropump whose electrical contacts are connected in series to the first electric current supply circuit”, 
II.	“the pressure switch whose electrical contacts are connected in series to the first electric current supply circuit”, 
III.	“the solenoid valve whose electrical contacts are connected in series to a second electrical current supply circuit”, and 
IV.	all the other circuits arrangement, including the third electric current supply circuit connected in series to a second electric current switch, along with the third electric current supply circuit connected in series to a second electric current supply;

as claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 5-7 is/are objected to because of the following informalities:  
In claim 5, L 1-2, the term “intended for the cooling of a user” should read “intended for cooling of a user”.

The plurality of elements or steps as set forth in at least the first paragraph of claim 5 should be separated by a line indentation. See MPEP R-1.75.

Claims 6-7 are objected to for their dependency on an objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The last line of the first paragraph of claim 5 calls for the limitation “the vest integrated with a cooling support system characterized by further comprising”; which limitation is indefinite as it is unclear as to how “a cooling support system” herein relates to the previously recited cooling support system found in line 1 of claim 5. In other words, is “a cooling support system” in the cited section above representing a new structure? It is uncertain.

Applicant is encouraged to amend the limitation above to recite “the vest integrated with the cooling support system characterized by further comprising”.

A similar issue is found in claims 6-7 with the recitation “The vest integrated with a cooling support system” in their respective preamble. Applicant is encouraged to also address claim 6-7 accordingly.

Claim 6 calls for the limitation “each terminal branch of the duct network”; which limitation lacks antecedent basis. the term “term branch” has not been previously associated with the duct network.

Claims 6-7 are indefinite for their dependency on an indefinite base claim.

Response to Arguments
Applicant's arguments filed on 09/01/2022 have been fully considered.

Applicant amendment has overcome the drawing objection of the last office action, but has necessitated a new drawing objection. See drawing section above for more details.

Applicant amendment has overcome the claim objections of the last office action, but has necessitated new claims objections. See claims objections section above for more details.

Applicant amendment has overcome all the 112(f) interpretations.

Applicant amendment has overcome the claims rejections of the last office action, but has necessitated new claims rejections. See 112 section above for more details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/19/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763